DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 11/15/2021, have been fully considered and are persuasive.  In the light to the arguments filed on 11/5/2021, the previous rejections have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application should be amended as follows:
		Cancel claims 1-19 and 25-30 (withdrawn, directed to a composition and a method for cleaning a floor surface; elected without traverse on 06/04/2019).

	Allowable Subject Matter
Claims 20, 22-24, 31 and 34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: US 2004/0029757 to Levitt et al., which teaches a method for hand washing dishes comprising the step of applying a cleaning composition to the dishes to be cleaned, comprising preparing a superconcentrate 
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of about 15 to 40 wt% anionic surfactant comprising an alkyl benzene sulfonic acid and a xylene sulfonic acid, or salts thereof, present in a ratio of at least 3 parts of alkyl benzene sulfonic acid for every part of xylene sulfonic acid, in combination with the other process steps as instantly claimed.
Upon further search no other prior art has been located at the date of this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714